Case 2:20-cv-02692-MSN-atc Document 76 Filed 12/02/20 Page 1 of 3                     PageID 989




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


TIGER LILY LLC;
HUNTER OAKS APARTMENTS UTAH, LLC;
NORTH 22ND FLAT, LLC;
CHERRY HILL GARDENS LLC;
CHURCHILL TOWNHOMES LLC;
BRITTANY RAILEY; and
APPLEWOOD PROPERTY MANAGEMENT, LLC,

       Plaintiffs,

v.                                                                 No: 2:20-cv-2692-MSN-atc

UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT
and BENJAMIN S. CARSON, M.D. in his official capacity as United States Secretary of
Housing and Urban Development;
UNITED STATES DEPARTMENT OF JUSTICE
and WILLIAM P. BARR, in his official capacity as United States Attorney General;
UNITED STATES CENTER FOR DISEASE CONTROL AND PREVENTION
and NINA B. WITKOVSKY, in her official capacity as Acting Chief of Staff of the Center for
Disease Control and Prevention;
UNITED STATES DEPARTMENT OF HEALTH & HUMAN SERVICES
and ALEX AZAR, in his official capacity as United States Secretary of Health and Human
Services;
VICE ADMIRAL JEROME M. ADAMS, M.D., in his official capacity as United States Surgeon
General; and
D. MICHAEL DUNAVANT, in his official capacity as United States Attorney General for the
Western District of Tennessee,

       Defendants.


                                    SCHEDULING ORDER


       On December 1, 2020, the Court held a status/scheduling conference in this matter. Based

upon the discussion with the parties at the status/scheduling conference, the Court establishes the

following deadlines:

FILING OF THE ANSWER AND RECORD: Friday, December 11, 2020
Case 2:20-cv-02692-MSN-atc Document 76 Filed 12/02/20 Page 2 of 3                       PageID 990




FILING OF MOTIONS: Friday, December 18, 2020

       Due to the nature of this case, it is not anticipated that discovery will be necessary. Any

party anticipating that discovery will, in fact, be necessary should promptly file a motion to request

a scheduling conference.

       Due to the nature of this case, it is not anticipated that a trial will be necessary. Any party

anticipating that a trial will, in fact, be necessary should promptly file a motion to request a

scheduling conference.

       Pursuant to Local Rule 7.2(a)(1)(A), all motions, except motions pursuant to Fed. R. Civ.

P. 12, 56, 59, and 60, shall be accompanied by a proposed order in a word processing format sent

to the ECF mailbox of the presiding Judge.

       Pursuant to Local Rule 7.2(a)(1)(B), the parties are required to consult prior to filing any

motion (except motions filed pursuant to Fed. R. Civ. P. 12, 56, 59, and 60).

       The opposing party must file a response to any opposed motion. Pursuant to Local Rule

7.2(a)(2), a party’s failure to respond timely to any motion, other than one requesting dismissal of

a claim or action, may be deemed good grounds for granting the motion.

       Neither party may file an additional reply to any motion, other than a motion filed pursuant

to Fed. R. Civ. P. 12(b) or 56. As provided by Local Rule 7.2(c), if a party believes that a reply is

necessary, it shall file a motion for leave to file a reply accompanied by a memorandum setting

forth the reasons for which a reply is required within seven days of service of the response.

Pursuant to Local Rules 12.1(c) and 56.1(c), a party moving for summary judgment or to dismiss

may file a reply within 14 days after being served with the response in opposition to the motion.




                                                  2
Case 2:20-cv-02692-MSN-atc Document 76 Filed 12/02/20 Page 3 of 3         PageID 991




      Absent good cause shown, the deadlines set by this order will not be modified or

extended.

      IT IS SO ORDERED, this 2nd day of December 2020.

                                              s/ Mark S. Norris
                                              MARK S. NORRIS
                                              UNITED STATES DISTRICT JUDGE




                                          3
